Title: To Thomas Jefferson from Daniel Carroll, 15 March 1792
From: Carroll, Daniel
To: Jefferson, Thomas


          
            Dear Sir,
            George Town March 15th. 1792
          
          I think it proper to inform you that if nothing unforeseen prevents me, I shall visit Mr. Johnson in 3 or 4 days in order to take with him a further consideration of the Subjects of the dispatches, lately received, and which in part Docr. Stuart and myself have answered by the last Mail. You will observe we have taken the liberty of troubling you to have some matters carry’d into effect, and hope nothing effectual was wanting—time pressed us not to loose the post.—Docr. Stuart will meet me here on monday the 26th. Inst.—Mr. Johnson is a little  better than he has been.—I hope the approaching Season will entirely restore him.—Perhaps if the weather shou’d prove very favorable he may venture down with me, but I fear he is not well enough.—In order to bring some of the Subjects forward we have advertisd for proposals to be brought in against our meeting, viz for clearing &ca. the post road, and the erecting a Bridge over Rock Creek.—I am, Dear Sir, with very great respect & Sincere regard Yr. most Obet. Sert.,
          
            Danl. Carroll
          
          
            P.S. The employment of a Genl. Superintendant, appears to be immediately necessary.—Have any thing come to yr knowledge that may assist us?
          
        